FILED
                                                                                              AUG 18 2009
                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                                 Clerk, U.S. District and
                                                                                           Bankruptcy Courts


Cheryl D. Lott Hudson,                        )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )
                                              )
                                                      Civil Action No.              09 1562
Patsy Butler Smart,                           )
                                              )
               Defendant.                     )


                                  MEMORANDUM OPINION

       The plaintiff has filed a pro se complaint and an application to proceed in forma

pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the

complaint.

       Plaintiff, who lists a Maryland address on the complaint, has filed a complaint against a

defendant with a Maryland address. The very short complaint merely asserts in a conclusory

manner that the plaintiff is a repeated victim of "bank fraud, postal mail fraud,

telecommunications fraud, credit card fraud, [and] bank card fraud," and that the defendant

"continuously interferes with [plaintiff s] business by attributing to ID fraud." The plaintiff is

"requesting full reimbursement of all associated payments as a result of this fraudulent activity."

The complaint alleges no facts stating what actions the defendant took that caused injury to the

plaintiff. The complaint also does not allege facts that suggest federal jurisdiction.

       Rule 8(a) ofthe Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment
statement of the claim showing that the pleader is entitled to relief, and a demand for jUdgment

for the reliefthe pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of

Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). In addition, the

complaint must allege facts sufficient to permit the court to determine whether it has jurisdiction

over the case.

        As drafted, the Complaint fails to comply with Rule 8(a). The Court cannot, nor will the

defendant be able to, determine the basis of this Court's jurisdiction, the facts on which the

plaintiff s claims rest, or the relief plaintiff seeks. Accordingly, the Court will dismiss the

complaint without prejudice.

        A separate order accompanies this memorandum opinion.




Date:   ~.            16/ l-OO(




                                                 -2-